DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
Response to Amendment
This office action is in response to the amendment filed on 7/1/2022, wherein:
Claims 1-4 and 6-11 are currently pending;
Claims 1, 2, and 6-11 have been amended; and
Claim 5 has been cancelled. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
“fixtures for attaching the lower structure to an aircraft” - a “fixture” is defined by Merriam-Webster Dictionary as “2a: something that is fixed or attached (as to a building) as a permanent appendage or as a structural part.” Since a “fixture” is defined by its functionality rather than its structure(s), the limitation appears to invoke 35 USC 112(f) as it is a generic placeholder (i.e. “fixtures for”) coupled to the function of “attaching the lower structure to an aircraft” without a structural modifier or any other structure(s) recited in the claim for performing the function of attaching. A review of the figures shows Figures 3-4 depicting fixtures (270) and Figure 9 depicting three fixtures (272, 274, and 276) used to couple the seat to the aircraft. All of reference characters 270, 272, 274, and 276 are recited in the specification to be “fixtures.” With regards to Figures 3 and 4, the disclosure states that “the fixture 270, also referred to as a fitting bracket is fixed to the seat track 280. The fitting side fitting portion 291 is fixed to the fitting portion 288 on the seat track side. The track fitting member 290 is provided with a bolt 294 and a nut 295 for pressing the plunger 293 downward by a vertical spring 292, … and fixing the fixture 270.”  Analyzing the claim limitation under 35 USC 112(f), it appears as though the “fixtures for” must comprise at least the “fixture 270” referred to as a “fitting bracket.” However, the bracket in and of itself does not appear to be capable of attaching the lower structure to the aircraft as the structures of 288-295 must be coupled to the fitting bracket to attach the bracket to the rail. As such, the limitation is rejected under 35 USC 112(b) as outlined below. For purposes of this office action, the “fixtures for” will be interpreted to require all of the structures in combination shown in either of Figures 3 and 4 (i.e. a fitting bracket 270, a fitting portion 288, a track fitting member 290, a vertical spring 292, a bolt 294, and a nut 295). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As outlined above in the 35 USC 112(f) section, claim 1 appears to invoke 35 USC 112(f). A review of the originally filed disclosure does not make it clear whether the Applicant intends for the “fixtures for” to comprise only the fitting bracket 270 or the bracket in combination with the plunger mechanism shown in Figures 3 or 4. As such, the metes and bounds of the limitation are rendered indefinite. 
Claims 2-4, 6, and 7 draw dependency from independent claim 1 and incorporate the indefiniteness thereof and fail to overcome the same. Therefore, each of claims 2-7 is likewise rejected for indefiniteness. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 4854261 to Goldsmith.
Re: Claim 8. Goldsmith teaches a seat unit (10, combination seat) comprising:
a lower structure (28, lower housing) comprising a hollow box structure (28 comprises a bottom wall, peripheral sidewall, 32, and upper wall, 34 and has an access opening 36 and provides a container for storage, 52) integrally formed of a composite member (col. 3, lines 26-48 - lower housing is integrally molded from fiberglass material to define a substantially rectangular base structure for supporting upper wall. upper wall can also be formed integrally with the sidewall portion) for supporting a seat (30, upper housing section having seats, 66, rests on top of the lower structure- see Fig. 1); and
an upper shell (30, upper housing section) formed above the lower structure,
wherein the hollow box structure includes and is defined by a bottom surface (col. 3, lines 26-48, bottom surface is present but not shown), at least two side wall surfaces (32) extending in an upward direction from the bottom surface, and a top surface (34) for supporting a seat,
wherein the top surface is substantially parallel to the bottom surface and is coupled to the at least two side wall surfaces (as outlined above, the lower housing is integrally formed and forms a rectangular box such that the top and bottom surfaces are substantially parallel).
With regards to the bottom surface being for attaching the hollow box structure to a floor, “for attaching the hollow box to a floor” is interpreted to be an intended use of the seat unit as neither a floor nor fasteners for coupling to a floor are recited in combination with the seat unit. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Furthermore, the seat unit of Goldsmith is intended for use on a boat (See Abstract) such that the unit would necessarily have to be fastened to the deck or floor thereof via the bottom surface in order to be utilized on the unstable vehicle. 
Re: Claim 9. Goldsmith teaches a seat unit (10, combination seat) comprising:
a lower structure (28, lower housing)  comprising a hollow box structure (28 comprises a bottom wall, peripheral sidewall, 32, and upper wall, 34 and has an access opening 36 and provides a container for storage, 52) integrally formed of a composite member (col. 3, lines 26-48 - lower housing is integrally molded from fiberglass material to define a substantially rectangular base structure for supporting upper wall. upper wall can also be formed integrally with the sidewall portion) for supporting a seat (30, upper housing section having seats, 66, rests on top of the lower structure- see Fig. 1); and
a multi-person seat unit (30, upper housing section comprises two seats, 66, and is therefore a multi-person seat unit) disposed above and supported by the lower structure (Fig. 1),
wherein the hollow box structure includes and is defined by a bottom surface (col. 3, lines 26-48, bottom surface is present but not shown), at least two side wall surfaces (32) extending in an upward direction from the bottom surface, and a top surface (34) for supporting a seat,
wherein the top surface is substantially parallel to the bottom surface and is coupled to the at least two side wall surfaces (as outlined above, the lower housing is integrally formed and forms a rectangular box such that the top and bottom surfaces are substantially parallel).
With regards to the bottom surface being for attaching the hollow box structure to a floor, “for attaching the hollow box to a floor” is interpreted to be an intended use of the seat unit as neither a floor nor fasteners for coupling to a floor are recited in combination with the seat unit. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Furthermore, the seat unit of Goldsmith is intended for use on a boat (See Abstract) such that the unit would necessarily have to be fastened to the deck or floor thereof via the bottom surface in order to be utilized on the unstable vehicle. 
Allowable Subject Matter
Claims 10 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647